Citation Nr: 9900344	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-31 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder on 
a direct basis and as secondary to Agent Orange exposure for 
accrued benefit purposes.

2.  Entitlement to service connection for amyloidosis on a 
direct basis and as secondary to Agent Orange exposure for 
accrued benefit purposes.

3.  Entitlement to service connection for polymyositis on a 
direct basis and as secondary to Agent Orange exposure for 
accrued benefit purposes.

4.  Entitlement to service connection for the cause of the 
veterans death.

5.  Entitlement to Dependents Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1967 to June 
1975.  The veteran served on active duty in Vietnam.  The 
veteran died on March [redacted], 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in June 1996.  The statement of the 
case as to the accrued benefits issues was sent to the 
appellant in July 1996.  The substantive appeal was received 
in July 1996.  The statement of the case as to service 
connection for the cause of the veterans death and the 
Chapter 35 issues was issued in June 1998.  The substantive 
appeal as to those issues was received in August 1998.  

REMAND

Accrued Benefits

With regard to the accrued benefit issues, the appellant 
contends that the veteran incurred a skin disorder, 
amyloidosis, and polymyositis during service and/or as a 
result of exposure to Agent Orange.  At the outset, the Board 
notes that at this time, the Board does not make any 
determination as to whether any of the accrued benefit claims 
for service connection are well-grounded.  The Board further 
notes that in claims that are not well-grounded, the VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to his/her claim.  However, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his/her application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran died on March [redacted], 1995.  At the time of 
his death, he had had initiated appeals from denials of claims 
for entitlement to service connection for a skin disorder, 
amyloidosis, and polymyositis, on a direct basis and as 
secondary to exposure to Agent Orange.  Although the 
veterans appeals terminated with his death, Congress has set 
forth a procedure for a qualified survivor to carry on, to a 
limited extent, a deceased claimants claim for VA benefits 
by submitted a timely claim for accrued benefits.  38 
U.S.C.A. § 5121; See Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  In the present case, the appellant (the veterans 
widow) is advancing essentially the same service connection 
claims (for accrued benefit purposes) which the veteran had 
appealed at the time of his death.

As noted, at the time of his death, the veteran had had 
initiated appeals from denials of claims for entitlement to 
service connection for a skin disorder, amyloidosis, and 
polymyositis, on a direct basis and as secondary to exposure 
to Agent Orange.  In his contentions, the veteran asserted 
that he had been deemed disabled by the Social Security 
Administration (SSA).  In addition, the veteran indicated 
that he was contacted by Sue Burgess of the National 
Institute of Health.  The veteran maintained that Ms. Burgess 
told him that the recent findings regarding polymyositis 
showed that chemical trauma was suspect of injuring the 
immune system allowing any number of auto-immune diseases to 
take root.  In sum, the veteran advanced the contention 
that the missing records as well as the opinion of Ms. 
Burgess provided bases for service connection to be granted.  

The Board realizes that accrued benefits are based on 
evidence in the record at the time of death but in light of 
the assertions that the missing records provide bases for 
service connection to be granted, the Board finds that these 
records should be requested.  

As such, the RO should contact the SSA and request all 
pertinent documentation pertaining to any claim of the SSA by 
the veteran including any medical records that the SSA has 
regarding the veteran.  These records should be associated 
with the claims file.  In addition, the RO should inform the 
appellant that she can contact Ms. Burgess and request that 
she submit a written summary of her professional credentials 
in the diagnosis and identification of the residuals of 
exposure to Agent Orange; and also an explanation, complete 
with citations to recognized medical authorities, of her 
reasons and bases for believing that any disability of the 
veteran during his lifetime to include polymyositis was 
related to Agent Orange in service.  Further, the appellant 
should be informed to ask Ms. Burgess if she ever actually 
treated the veteran.  In addition, the appellant should be 
informed that she should ask Ms. Burgess to furnish the 
veterans complete medical records if she has any of his 
records and/or if she actually ever treated the veteran.




Service Connection for the Cause of the Veterans Death and 
Chapter 35

The Board notes that this issue of service connection for the 
cause of the veterans death requires further development.  
As such, the issue of entitlement to Dependents Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, must be deferred pending resolution of the cause of 
death issue.  

With regard to the issue of entitlement to service connection 
for the cause of the veterans death, the Board notes that 
this issue is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  That is, the Board finds find that the 
appellant has presented a plausible claim.  The appellants 
claim is plausible because she has submitted a private 
medical statement from the veterans hematologist/oncologist, 
Albert T. Quiery, Jr., M.D., dated in April 1995, which 
states that the veteran death from acute myelogenous leukemia 
was likely due to the veterans presumed exposure to Agent 
Orange during service.  The Board notes that although the RO 
referred to Dr. Quierys statement, the RO did not indicate 
the reason for doubting the credibility of this statement.  
Since the RO did not address the probative value of this 
statement in its analysis of the merits of the appellant's 
claim, it must provide some explanation of its reasons and 
bases for doubting the credibility of such medical evidence 
favorable to the claim of the appellant upon remand.  Cf. 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Further, although the Board finds Dr. Quierys statement 
sufficient to render the claim well-grounded, the record is 
unclear with regard to Dr. Quierys level of expertise with 
regard to the effects of Agent Orange exposure.  As such, the 
Board finds that the RO should contact Dr. Quiery and request 
that he submit a written summary of his professional 
credentials in the diagnosis and identification of the 
residuals of exposure to Agent Orange; and also an 
explanation, complete with citations to recognized medical 
authorities, of his reasons and bases for believing that the 
veterans death from acute myelogenous leukemia was likely 
due to exposure to Agent Orange in service, since the 
extensive statistical studies available at the present time 
to the VA and the National Academy of Sciences have so far 
failed to demonstrate a positive association between exposure 
to Agent Orange and the development of this disability.  In 
addition, he should be requested to furnish the veterans 
complete medical records.  He should be given a reasonable 
opportunity to respond, and any reply should be incorporated 
into the claims file.  

Thereafter, if appropriate, the RO should consider referring 
the contents of the claims file to a recognized specialist in 
the field of Agent Orange-related diseases for a medical 
opinion as to the relationship, if any, between the veterans 
presumed exposure to Agent Orange in service and his 
subsequent development many years later of acute myelogenous 
leukemia.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the SSA and 
request all pertinent documentation 
pertaining to any claim of the SSA by the 
veteran including any medical records 
that the SSA has regarding the veteran.  
These records should be associated with 
the claims file.  

2.  In addition, the RO should contact 
the appellant and inform her that she can 
contact Ms. Sue Burgess of the National 
Institute of Health and request that she 
submit a written summary of her 
professional credentials in the diagnosis 
and identification of the residuals of 
exposure to Agent Orange; and also an 
explanation, complete with citations to 
recognized medical authorities, of her 
reasons and bases for believing that any 
disability of the veteran during his 
lifetime to include polymyositis was 
related to Agent Orange in service.  
Further, the appellant should be informed 
to request Ms. Burgess to indicate if she 
ever actually treated the veteran.  In 
addition, the appellant should be 
informed to ask Ms. Burgess to furnish 
the veterans complete medical records if 
she has any of his records and/or if she 
actually ever treated the veteran.  

3.  The RO should contact Dr. Quiery and 
request that he submit a written summary 
of his professional credentials in the 
diagnosis and identification of the 
residuals of exposure to Agent Orange; 
and also an explanation, complete with 
citations to recognized medical 
authorities, of his reasons and bases for 
believing that the veterans death from 
acute myelogenous leukemia was likely due 
to exposure to Agent Orange in service, 
since the extensive statistical studies 
available at the present time to the VA 
and the National Academy of Sciences have 
so far failed to demonstrate a positive 
association between exposure to Agent 
Orange and the development of this 
disability.  In addition, he should be 
requested to furnish the veterans 
complete medical records.  He should be 
given a reasonable opportunity to 
respond, and any reply should be 
incorporated into the claims file.

4.  Thereafter, if appropriate, the RO 
should consider referring the contents of 
the claims file to a recognized 
specialist in the field of Agent Orange-
related diseases for a medical opinion as 
to the relationship, if any, between the 
veterans presumed exposure to Agent 
Orange in service and his subsequent 
development many years later of acute 
myelogenous leukemia.

5.  The RO should readjudicate the 
appellant's claims for entitlement to 
service connection for a skin disorder, 
amyloidosis, and polymyositis, on a 
direct basis and as secondary to Agent 
Orange exposure for accrued benefit 
purposes.  If the action taken is adverse 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

6.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for the cause of the 
veterans death.  In making this 
determination, the RO should specifically 
consider Dr. Quierys April 1995 
statement which is favorable to the 
appellants claim as well as any evidence 
obtained pursuant to this REMAND.  If the 
RO determines that the April 1995 
statement or any subsequent statement of 
Dr. Quiery is not credible, then it must 
give a complete explanation of its 
reasons and bases for discounting this 
favorable medical opinion, and a complete 
rationale for its ultimate determinations 
concerning the pending claim in appellate 
status.  Cf. Gilbert, 1 Vet. App. at 57.  
If the action taken is adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  She should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The issue of entitlement to Chapter 35 benefits is dependent 
on the outcome of the issue of entitlement to service 
connection for the cause of the veterans death so action on 
it is deferred.  

No action is required of the appellant until further notice.  
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
